Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application response to communication of applicant filed 07/25/2019 to 01/29/2021.
	Claims 1-26 are pending in the application.
Drawings
2.	The drawings were received on 10/08/2019, 10/04,2019, 10/01/2019 and 07/25/2019.  These drawings are review and accepted by examiner.
Allowance
3.	Claims 1-21 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Buck, Jr et al (US. 7,777,313) discloses an electronic package are provided with structure that provides a significantly reduced package footprint and also facilitates substantial reduction of package fabrication time and cost.  The footprint reduction is realized with a frame that defines an aperture wall which surrounds first set of component on the first side of a print circuit board and also extends away from the print circuit board to provide package input/output access along the perimeter of the package footprint.  Lam (US. 2007/0145539) discloses a method and system for fabricating an electromagnetic radiation shield for an electronic package.  The electronic package includes a substrate, at least one ground contact feature and a protection layer.  The electronics package is physically coupled to at least one additional electronics package through at least the substrate and Hurwitz et al (US. 10,797,681) discloses a method of fabricating package electronic components with improved yield and at lower unit cost, the method comprising the steps of obtaining an active membrane layer on a carrier substrate, depositing a front electrode onto a front of the active membrane layer, obtaining an inner front section including at least a silicon handle or wafer, attaching an inner front end section to an outer surface of the front electrode, detaching the carrier substrate from a back surface of an active membrane of the opposite surface from the front surface on which the front electrode deposited taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a hack part of the package comprising a back cavity in an inner back section, and an outer back section sealing the cavity, said hack package further comprising a first and a second via through the back end around said at least one back cavity for coupling to front and back electrodes of the electronic component; the vias terminating in external contact pads that are coupleable in a 'flip chip' configuration to a circuit hoard; the method comprising the stages of: i. Obtaining a carrier substrate having an active membrane layer attached thereto by its rear surface, with a front electrode on the front surface of the active membrane layer; ii. Obtaining an inner front end section; iii. Attaching the inner front end section to the exposed front surface of the front electrode; iv. Detaching the carrier substrate from the rear surface of the active membrane layer; v. Optionally thinning the inner front section; vi. Processing the rear surface by removing material to create an array of at least one island of active membrane on at least one island of front electrode; vii. Creating an array of at least one front cavity by selectively removing at least outer layer of the inner front end section, such that there is one cavity opposite each island of membrane on the front side of the front electrode on the opposite side to the island of active membrane; viii. Applying an outer front end section to the inner front end section and bonding the outer front end section to an outer surface of' the inner 103104315-100 front end section such that the outer front end section spans across and seals the at least one cavity of the array of front cavities” in a method for fabricating an array of front ends for an array packaged electronic components as claimed in the independent claim 1.  Claims 2-22 are also allowed because of their dependency on claim 1; or
Per claim 23: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a back part of the package comprising a back cavity in an inner back section, and an outer back section sealing the cavity, said back package further comprising a first and a second via through the back end around said at least one back cavity for coupling to front and back electrodes of the electronic component; the vias terminating in external contact pads that are coupleable in a 'flip chip' configuration to a circuit board., the method comprising the steps of:  i. Obtaining an array of electronic components each comprising at least one island of membrane layer sandwiched between front and hack electrodes, with a front end of the package below the front electrode, and having conductive contacts to the back and front electrode; ii. depositing an inner photosensitive organic layer;  108104315-100 iii. developing an array of back cavities comprising one back cavity, deep trenches around the component, and a pair of via holes per island of membrane layer wherein the via holes expose routing layers patterned in an outer passivation layer that act are coupled to the flout and back electrodes; iv. Applying an outer back layer of a photosensitive organic film onto the inner back organic layer, spanning and sealing the at least one upper cavity; v. Developing extensions to the via holes and deep trenches; vi. Selectively applying a sealing coating layer over the back surface and into the trenches but leaving the via holes clear of the sealing coating layer; vii. Filling the array of via holes through the outer and inner organic layers with a metal that contacts the conductive contacts to create filled vias; viii. Applying terminations and solder bumps to outer ends of the filled vi, and ix. Sectioning the array into individual (lies” in a method for fabricating an array of the back end for an electrical element packaged within a packaged as claimed in the independent claim 23.  Claims 24-26 are also allowed because of their dependency on claim 23.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824